Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 1 of 22



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  LRF1 CROSSROADS SQUARE LLC;
  PARTY CITY CORPORATION; FIVE
  STAR BAKERY, INC.; J.E.K. CARPET
  CORPORATION; ISLANDS IN THE
  PINES RESTAURANT, LLC; and
  HOLIDAY CVS, L.L.C.,

          Defendant.
  ______________________________________/

                                               COMPLAINT

  Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated mobility-

  impaired individuals (hereinafter “Plaintiff”), sues LRF1 CROSSROADS SQUARE LLC;

  PARTY        CITY        CORPORATION;       FIVE    STAR     BAKERY,       INC.;    J.E.K.   CARPET

  CORPORATION; ISLANDS IN THE PINES RESTAURANT, LLC; and HOLIDAY CVS,

  L.L.C. (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 2 of 22



  U.S.C. § 12181, et seq.

          4.         Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  in Miami-Dade County, Florida, and is otherwise sui juris.

          5.         At all times material, Defendant, LRF1 CROSSROADS SQUARE LLC, owned

  and operated a place of public accommodation at 154 N. University Dr., Pembroke Pines, Florida1,

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida.

          6.         At all times material, Defendant, LRF1 CROSSROADS SQUARE LLC, was and

  is a Limited Liability Company, organized under the laws of the state of Delaware with its principal

  place of business in Boston, Massachusetts.

          7.         At all times material, Defendant, PARTY CITY CORPORATION, owned and

  operated a retail party supply store and a place of public accommodation at 154 N. University Dr.,

  Pembroke Pines, Florida, (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade, Florida. PARTY CITY

  CORPORATION hold itself out to the public as “Party City.”

          8.         At all times material, Defendant, PARTY CITY CORPORATION, was and is a

  Profit Corporation, organized under the laws of the state of Delaware with its principal place of

  business in Rockaway, New Jersey.

          9.         At all times material, Defendant, FIVE STAR BAKERY, INC., owned and

  operated a retail restaurant and a place of public accommodation at 154 N. University Dr.,


  1
    The Property at issue here encompasses several parcels and addresses including 154 N. University Dr., Pembroke
  Pines, Florida; 176-220 N. University Dr., Pembroke Pines, Florida; 70 N. University Dr., Pembroke Pines, Florida
  and 90 N. University Dr., Pembroke Pines, Florida. The Parcels share common elements including signage, parking
  and entrances from the public right of way.
                                                          2
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 3 of 22



  Pembroke Pines, Florida, (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade, Florida. FIVE STAR

  BAKERY, INC. hold itself out to the public as “Five Star Bakery.”

         10.       At all times material, Defendant, FIVE STAR BAKERY, INC., was and is a

  Florida Profit Corporation, with its principal place of business in Lauderdale Lakes, Florida.

         11.       At all times material, Defendant, J.E.K. CARPET CORPORATION owned and

  operated a home improvement store and a place of public accommodation at 154 N. University

  Dr., Pembroke Pines, Florida, (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade, Florida. J.E.K.

  CARPET CORPORATION holds itself out to the public as “Dolphin Carpet and Tile.”

         12.       At all times material, Defendant, J.E.K. CARPET CORPORATION, was and is

  a Profit Corporation, organized under the laws of the state of Florida with its principal place of

  business in Miami, Florida.

         13.       At all times material, Defendant, ISLANDS IN THE PINES RESTAURANT,

  LLC, owned and operated a retail restaurant business and a place of public accommodation at 154

  N. University Dr., Pembroke Pines, Florida, (hereinafter the “Commercial Property”) and

  conducted a substantial amount of business in that place of public accommodation in Miami-Dade,

  Florida. ISLANDS IN THE PINES RESTAURANT, LLC hold itself out to the public as “Isalnds

  in the Pines.”

         14.       At all times material, Defendant, ISLANDS IN THE PINES RESTAURANT,

  LLC, was and is a Limited Liability Company, organized under the laws of the state of Florida,

  with its principal address in Pembroke Pines, Florida.

         15.       At all times material, Defendant, HOLIDAY CVS, L.L.C., was and is a Limited
                                                  3
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 4 of 22



  Liability Company, organized under the laws of the state of Florida, with its principal address in

  Woonsocket, Rhode Island, Florida.

         16.       At all times material, Defendant, HOLIDAY CVS, L.L.C., LLC, owned and

  operated a retail pharmacy business and a place of public accommodation at 154 N. University

  Dr., Pembroke Pines, Florida, (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade, Florida. HOLIDAY

  CVS, L.L.C. holds itself out to the public as “CVS Pharmacy.”

         17.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Broward County, Florida, Defendants regularly conduct

  business within Broward County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Broward, Florida.

                                     FACTUAL ALLEGATIONS

         18.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         19.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         20.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         21.         Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed
                                             4
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 5 of 22



  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         22.         Defendant, LRF1 CROSSROADS SQUARE LLC, owns, operates and oversees

  the Commercial Property, its general parking lot and parking spots. Defendant ISLANDS IN THE

  PINES RESTAURANT, LLC operates the retail supermarket business located within the

  Commercial Property.

         23.        The subject Commercial Property is open to the public and is located in Miami,

  Broward County, Florida.

         24.       The individual Plaintiff visits the Commercial Property and business located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  business located within the Commercial Property on or about August 18, 2020 and October 7,

  2020, and encountered multiple violations of the ADA that directly affected his ability to use and

  enjoy the Commercial Property and business located therein. He often visits the Commercial

  Property and business located within the Commercial Property in order to avail himself of the

  goods and services offered there, and because it is approximately thirty (30) miles from his

  residence, and is near his friends’ residences as well as other business and restaurants he frequents

  as a patron. He plans to return to the Commercial Property and the business located within the

  Commercial Property within two (2) months of the filing of this Complaint. Specifically, Plaintiff

  has plans to meet a friend a near the property on November 8, 2020 for a meal, and will revisit the

  property verify whether any remediations have been undertaken.

         25.       Plaintiff resides nearby in the neighboring County and same state as the

  Commercial Property and the business located within the Commercial Property, has regularly
                                              5
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 6 of 22



  frequented the Defendants’ Commercial Property and the business located within the Commercial

  Property for the intended purposes because of the proximity to his and his friends’ residences and

  other business that he frequents as a patron, and intends to return to the Commercial Property and

  business located within the Commercial Property within two (2) months from the filing of this

  Complaint. Specifically, Plaintiff intends to revisit the Property on November 8, 2020.

         26.       The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         27.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         28.       Defendant, LRF1 CROSSROADS SQUARE LLC, owns and operates a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104.           LRF1 CROSSROADS SQUARE LLC; PARTY CITY

  CORPORATION; FIVE STAR BAKERY, INC.; J.E.K. CARPET CORPORATION; ISLANDS

  IN THE PINES RESTAURANT, LLC; and HOLIDAY CVS, L.L.C. are responsible for

  complying with the obligations of the ADA. The places of public accommodation that Defendants,
                                                6
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 7 of 22



  LRF1 CROSSROADS SQUARE LLC; PARTY CITY CORPORATION; FIVE STAR BAKERY,

  INC.; J.E.K. CARPET CORPORATION; ISLANDS IN THE PINES RESTAURANT, LLC; and

  HOLIDAY CVS, L.L.C. own and/or operate is s located 154 N. University Dr., Pembroke Pines,

  Florida.

         29.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through VI of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business

  located within the Commercial Property, but to assure himself that the Commercial Property and

  business located within the Commercial Property are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property, and

  business located within the Commercial Property without fear of discrimination.


         30.      Defendant, LRF1 CROSSROADS SQUARE LLC, as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I through

  VIof this Complaint.

         31.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and business located within the Commercial Property, but not


                                                  7
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 8 of 22




  necessarily limited to the allegations in Count I though VI of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and business within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and business within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  business located within the Commercial Property, but to assure himself that the Commercial

  Property, and business located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and business located within the Commercial Property without fear of discrimination.

         32.       Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                    COUNT I
                  AS TO DEFENDANT LRF1 CROSSROADS SQUARE LLC

         33.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 30 above as though fully set forth herein.

         34.       Defendant, LRF1 CROSSROADS SQUARE LLC, has discriminated, and

  continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

  accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

  employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

  encountered during his visit to the Commercial Property, include but are not limited to, the

  following:


                                                   8
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 9 of 22



         I.    154 N. University Drive Parcel

          A. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

       are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

       violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.
                                                      9
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 10 of 22



        II.     70 N. University Drive Parcel

          A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

                                COUNT II
       AS TO DEFENDANTS LRF1 CROSSROADS SQUARE LLC AND PARTY CITY
                              CORPORATION

          35.        The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1
                                                  10
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 11 of 22



    through 30 above as though fully set forth herein.

           36.       Defendants, LRF1 CROSSROADS SQUARE LLC and PARTY CITY

    CORPORATION have discriminated, and continue to discriminate, against Plaintiff in violation

    of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

    1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list

    of the violations that Plaintiff encountered during his visit to the Commercial Property, include but

    are not limited to, the following:

           A. Entrance Access and Path of Travel

  i.   There are objects on the path of travel at the facility that protrude more than the maximum

       allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

           B. Public Restrooms

  i.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the rear grab bar, as objects are mounted less than 12” above

       it obstructing its use. Violation: The grab bars do not comply with the requirements prescribed

       in Sections 4.16.4 and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards,

       whose resolution is readily achievable.

                                 COUNT III
         AS TO DEFENDANTS LRF1 CROSSROADS SQUARE LLC AND FIVE STAR
                                BAKERY, INC.

           37.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1
                                                  11
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 12 of 22



     through 30 above as though fully set forth herein.

            38.       Defendants, LRF1 CROSSROADS SQUARE LLC and FIVE STAR BAKERY,

     INC. have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

     by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

     Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

     violations that Plaintiff encountered during his visit to the Commercial Property, include but are

     not limited to, the following:

            A. Access to Goods and Services

   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

            B. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff had difficulty using the locking mechanism on the restroom door without

        assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

        hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

        309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.
                                                     12
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 13 of 22



 iv.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.       The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 vi.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-compliant

          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

          requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

          the 2010 ADA Standards, whose resolution is readily achievable.

                                    COUNT IV
          AS TO DEFENDANTS LRF1 CROSSROADS SQUARE LLC AND J.E.K. CARPET
                                  CORPORATION

              39.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 30 above as though fully set forth herein.

              40.       Defendants, LRF1 CROSSROADS SQUARE LLC and J.E.K. CARPET

       CORPORATION have discriminated, and continue to discriminate, against Plaintiff in violation

       of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

       1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list
                                                    13
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 14 of 22



     of the violations that Plaintiff encountered during his visit to the Commercial Property, include but

     are not limited to, the following:

            A. Public Restrooms

   i.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

         the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

         Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

         is readily achievable.

 ii.     The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet is mounted at a non-compliant

         distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

         604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.


                                   COUNT V
        AS TO DEFENDANTS LRF1 CROSSROADS SQUARE LLC AND ISLANDS IN THE
                            PINES RESTAURANT, LLC

            41.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

     through 30 above as though fully set forth herein.

            42.       Defendants, LRF1 CROSSROADS SQUARE LLC and ISLANDS IN THE

     PINES RESTAURANT, LLC have discriminated, and continue to discriminate, against Plaintiff

     in violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

     January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or

                                                      14
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 15 of 22



       less). A list of the violations that Plaintiff encountered during his visit to the Commercial

       Property, include but are not limited to, the following:

              A. Access to Goods and Services

   i.     The Plaintiff could not use the sales counters without assistance, as they are mounted too

          high. Violation: There are sales counters at the facility in excess of 36” high, violating

          Section 7.2(1) of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose

          resolution is readily achievable.

              B. Public Restrooms

   i.     There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

          door without assistance, as they require tight grasping. Violation: The restroom door has non-

          compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

          and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 iii.     The Plaintiff could not use the lavatory without assistance, as the required knee & toe

          clearances are not provided. Violation: There are lavatories in public restrooms without the

          required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

          ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 iv.      The Plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

          Violation: There are dispensers provided for public use in the restroom, with controls outside
                                                     15
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 16 of 22



        the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

        309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

        the required location. Violation: The toilet paper dispenser is not mounted in accordance with

        Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

        whose resolution is readily achievable.

vii.    The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not the

        required length and they are not mounted at the required height. Violation: The grab bars do

        not comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG

        and Sections 604.5 & 609.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

viii.   The Plaintiff could not use the toilet without assistance as the seat is not mounted at the

        required height. Violation: The water closet seats are mounted at a non-compliant height from

        the floor in violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 ix.    The Plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

                                                  COUNT VI
                                                     16
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 17 of 22



        AS TO DEFENDANTS LRF1 CROSSROADS SQUARE LLC AND HOLIDAY CVS,
                                            L.L.C.
           43.   The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

     through 30 above as though fully set forth herein.

            44.       Defendants, LRF1 CROSSROADS SQUARE LLC and HOLIDAY CVS,

     L.L.C. have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA

     by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

     Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

     violations that Plaintiff encountered during his visit to the Commercial Property, include but are

     not limited to, the following:

            A. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance was not provided due to objects on the floor. Violation: The restroom door does not

        provide the required latch side clearance due to a lack of maintenance violating Section 4.13.6

        of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.
                                                       17
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 18 of 22



 iv.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 v.       The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

          compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

          Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

          and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 vi.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

              45.      The discriminatory violations described in Count I are not an exclusive list of the

       Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of public

       accommodation in order to photograph and measure all of the discriminatory acts violating the

       ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

       to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

       which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of

       the Commercial Business and business located within the Commercial Property; Plaintiff requests

       to be physically present at such inspection in conjunction with Rule 34 and timely notice. A
                                                      18
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 19 of 22



   complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

   remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

   Rule of Civil Procedure 34.

          46.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          47.          Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.
                                                   19
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 20 of 22



          48.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          49.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          50.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met

   by Plaintiff or waived by the Defendant.

          51.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   business, located at and/or within the commercial property located at 154 N. University Dr.,

   Pembroke Pines, Florida, the exterior areas, and the common exterior areas of the Commercial

   Property and business located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.
                                                    20
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 21 of 22



          WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: October 9, 2020
                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                                        aquezada@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451
                                                         BEVERLY VIRUES
                                                         Florida Bar No.: 123713
                                                    21
Case 1:20-cv-24152-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 22 of 22




                                        22
